DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment, 08 January 2021, has been entered in full. Claims 1-18, 20-40 are canceled. Claim 19 is amended. New claims 41-71 are added. 
Applicant’s election without traverse of Group II (claims 56-71; drawn to method for increasing bone mass in a subject with hypoleptinemia comprising administering an antibody or antigen binding fragment thereof that binds human LEPR and a pharmaceutically acceptable carrier/diluent) and the species election (amenorrhea;  PCSK9 inhibitor and GLP-1 agonist; first and second HCVR and LCVR SEQ ID NOs: HCVR SEQ ID NO:26/LCVR SEQ ID NO:10 and HCVR SEQ ID NO:2/LCVR SEQ ID NO:10 and SEQ ID NOs: 28/30/32/12/14/16 and 4/6/8/12/14/16 of the exemplary H4H17319P2 and H4H16650P2 antibodies, respectively), in the reply filed on 07 June 2021 is acknowledged.
Claims 19, 41-55, 67-71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group (or species), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 June 2021. Claims 56-66 are under examination.

Information Disclosure Statement
The information disclosure statement(s)(IDS) (filed 10/8/19 and 1/8/21) was 

It is noted that some of the references fail to comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609. MPEP 609.05 [R-3] states that information disclosure statements will be reviewed for compliance with the requirements of 37 CFR 1.97 and 37 CFR 1.98 as discussed in MPEP 609.04(a) and MPEP 609.04(b). The references will be lined through and not considered by the Examiner.
References:  The references should include the name of the author, title of the article, name of the item (i.e. book, magazine, Journal, symposium, catalog, etc.), the volume-issue number, the pages, and date. 
BOOKS:  Books should be identified by publisher, author, relevant pages, date and place of publication. The following are examples of non-patent bibliographical citations:  (A) For books: Winslow. C. E. A. Fresh Air and Ventilation. N.Y., E. P. Dutton, 1926. p. 97-112. TI17653.W5. (B) For parts of books: Smith, J. F. "Patent Searching." in: Singer, T.E.R., Information and Communication Practice in Industry (New York, Reinhold, 1958), pp. 157-165. T 175.S5. See MPEP § 707.05(e) III, for more information on data that should be used when citing publications.
Electronic document:  Electronic document:  An electronic document is one that can be retrieved from an online source (e.g., the Internet, online database, etc.) or sources found on electronic storage media (e.g., CD-ROM, magnetic disk or tape, etc.). Many references in paper format may also be retrieved as electronic documents. Other references are retrievable only from electronic sources. 

(A) the type of electronic medium provided in square brackets [ ] after the title of the publication or the designation of the host document, e.g., [online], [CD-ROM], [disk], [magnetic tape]. If desired, the type of publication (e.g., monograph, serial, database, electronic mail, computer program, bulletin board) may also be specified in the type of medium designator;
(B) the date when the document was retrieved from the electronic media in square brackets following after the date of publication, e.g., [retrieved on March 4, 1998], [retrieved on 1998-03-04]. The four-digit year must always be given.
(C) Identification of the source of the document using the words "Retrieved from" and its address where applicable. This item will precede the citation of the relevant passages.
See MPEP § 707.05(e) IV, for information on data that should be used when citing electronic documents. Below are examples of citing electronic documents. 
Example 1: SU 1511467 A (BRYAN MECH) 1989-09-30 (abstract) World Patents Index [database online]. Derwent Publications, Ltd. [retrieved on 1998-02-24]. Retrieved from: Questel. DW9016, Accession No. 90-121923.

Example 3:  JENSEN, BP. ‘Multilayer printed circuits: production and application II’. Electronic, June-July 1976, No. 6-7, pages 8, 10,12,14,16. (abstract) INSPEC [online]. London, U.K.: Institute of Electrical Engineers [retrieved on 1998-02-24]. Retrieved from: STN International, USA. Accession No. 76:956632.
The following references not considered by the Examiner for the following reasons: 
1. The Kabat reference (Identical V Region Amino Acid Sequences and  Segments of Sequences in Antibodies of Different Specificities) has the wrong journal listed and is missing page numbers. 
2.  The Kazane reference (Self-Assembled Antibody Multimers through Peptide Nucleic Acid Conjugation) is missing page numbers. 
3.  The Allen reference incorrectly recites the author’s first name (Loyd) instead of the last name (Allen; the full name is Loyd V. Allen). In addition, the reference appears to be from part of a book. The reference is not cited properly. 
4.  The CN 107760761 is in a language other than English and does not have an English abstract. 
5.  The clinicaltrials.gov references are electronic documents. The references are not cited properly. 
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 56-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification teaches that leptin is a polypeptide hormone predominantly expressed by adipose tissue and signals through the leptin receptor (LEPR). The 
The specification teaches the use of the instant antibodies for treating one or more symptoms of the disease or condition associated with hypoleptinemia such as low bone mineral density or low bone mass (paras 0039 and 0041).  
The specification teaches agonist antibodies that bind human LEPR. In certain embodiments, the antibodies of the present invention do not compete with leptin for binding to LEPR. Binding of the anti-LEPR antibodies of the invention to LEPR causes activation of leptin receptor signaling in cells (paras 0005, 0018-0019 and Tables 1 and 2). The specification teaches LEPR monoclonal antibody H4H17319P2 and the sequences of the HCVR, HCDR1, HCDR2, HCDR3, LCVR, LCDR1, LCDR2 and LCDR3 as SEQ ID NOs: 26, 28, 30, 32, 10, 12, 14 and 16, respectively (Table 1). 
Example 15 teaches that because LEPR antibody H4H17319P2 does not bind mouse LEPR, genetically modified mice were generated in which the portion of the mouse Lepr gene encoding the LEPR extracellular domain was replaced with the corresponding human LEPR genomic sequence (Leprhu/hu). Example 15 teaches Leprhu/hu mice do not show differences from Lepr+/+ mice with respect to body weight, body composition, insulin sensitivity and serum leptin levels. Example 15 teaches leptin deficiency was 
Example 16 teaches LEPR antibody H4H17319P2 was tested to determine if it would mitigate hyperphagia, metabolic dysfunction and liver steatosis in mice with secondary hypoleptinemia due to generalized lipodystrophy. The specification teaches that to test this hypothesis, aP2-nSrebp1cTg/+ mice, which develop phenotypic features characteristic of generalized lipodystrophy, were crossed with Leprhu/hu mice. Example 16 teaches aP2-nSrebp1cTg/+ mice and Leprhu/hu (Tg) mice were heavier than aP2-nSrebp1c+/+ mice and Leprhu/hu (nonTg) mice. Example 16 teach Tg mice displayed lower leptin levels compared to nonTg mice.
The specification is not enabled for the following reasons:
1.  The instant claims are drawn to increasing bone mass in a subject suffering from hypoleptinemia comprising administering an antibody that binds human LEPR. However, Example 16 teaches that no differences in bone mass or bone mineral content were observed between hypoleptinemia lipodystrophic mice administered the control monoclonal antibody or LEPR antibody H4H17319P2.  Example 16 teaches no significant genotype- or treatment-related effects on bone density were detected. Example 16 teaches that the data shows that LEPR antibody H4H17319P2 decreases lean mass and fat mass in lipodystrophic mice, but does not affect bone mass, bone mineral content or bone density. Thus it cannot be said that the specification provides the necessary 
	2.  Even if the specification was enabled for increasing bone mass in hypoleptinemia subjects, it would not be enabled for administering any antibody or antigen-binding fragment thereof that binds human LEPR and activates LEPR signaling. 
Structurally, the broadest claims does not limit the number of modifications made in the administered antibody. Functionally, the claims require that the human LEPR antibody or antigen binding fragment thereof retains the function of “binds human LEPR, activates LEPR signaling and increases bone mass in a hypoleptinemia subject”. The claims read on an antibody (or antigen-binding fragment thereof) that has any number of amino acid modifications as long as it retains the claimed function.
While it is known that many amino acid substitutions are generally possible in any given protein, the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These or other regions may also be critical determinants of antigenicity.  These regions can tolerate only relatively conservative substitutions or no substitutions (see Tokuriki et al., Stability effects of mutations and protein evolvability. Curr. Opin. Struc. Biol. 19:596-604; 2009).  Fenton et al. teach that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at nonconserved positions (which they call “rheostat” positions) are equally 
3.  Regarding the instant claims that recite less than six CDRs or less than the VH and the VL domains, Al Qaraghuli et al. state that the six CDRs form a continuous surface to form the paratope that binds the epitope of the cognate antigen.  It is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Al Qaraghuli et al. Antibody-protein binding and conformational changes: identifying allosteric signaling pathways to engineer a better effector response.  Nature Scientific Reports 10:13969; 2020). 
Due to the inherent unpredictability and the lack of guidance in the specification regarding increased bone mass in a hypoleptinemia subject after administering an antibody or antigen binding fragment thereof that binds human LEPR;  the large quantity 

Claims 56 and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed method requires the use of undisclosed antibodies and antigen-binding fragments thereof that bind human LEPR. The instant claims are drawn to a genus of molecules based entirely on function. 
The claims are directed to methods of administering antibodies for therapeutic effects on bone mass. For claim 56, there are no meaningful structural limitations for the 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (show a structure is correlated with the function) OR through a sufficient description of a representative number of species (show a representative number of species that have the function.  There must be enough species that are representative of the full breadth of the genus). 
Regarding structure-function correlation: As was stated above, the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Al Qaraghuli et al.  Nature Scientific Reports 10:13969, 2020). 
In addition, art also recognizes that a single protein can be bound by a very large and structurally diverse genus of antibodies (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes). For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost 
Conversely, evidence also shows that some functionally diverse antibodies can share some structural similarities, including an entire CDR region. See Igawa et al. (US 9,334,331 B2), who disclose antibody Q153 that binds human Factor IXa.  Q153 comprises a VH-CDR1 identical to the VH-CDR1 of antibody 11E12 disclosed by Gonzales et al. (US 10,421,807 B2).  However, 11E12 specifically binds canine IL-31, a protein having no structural or functional similarity to human Factor IXa.  This illustrates that even when some CDR regions share 100% structural identity, the antibodies in which they are comprised can have completely different functions (i.e., binding specificities). 
Regarding a representative number of species: The specification has not shown that any of the antibodies have the functions recited in the claim;  i.e. binding human LEPR, activating LEPR signaling AND increasing bone mass in hypoleptinemia subjects. The instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163.  
In the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of antibodies recited in the claims. 


		MATTER OF RECORD: CLOSEST PRIOR ART

	The closest prior art are the following references:
ClinicalTrials.gov, Identifier: NCT00896298 (Trial of leptin replacement therapy in patients with lipodystrophy; March 11, 2009). 
	Gromada et al. (Reference submitted by Applicant; US 2017/0101477; published 4/13/17, priority date 10/12/15). 
Simha, V. (Metreleptin for metabolic disorders associated with generalized or partial lipodystrophy. Expert Rev. Endorinol. Metab. 9(3):205-212; 2014). 
ClinicalTrials.gov, Identifier: NCT00896298 teaches patients with generalized and partial lipodystrophy and hypoleptinemia. The reference teaches administering leptin (recombinant-methionyl human leptin) to the instant patients. The reference teaches leptin replacement in patients with generalized and partial lipodystrophy and hypoleptinemia will be safe and efficacious in improving the metabolic abnormalities associated with insulin resistance. The instant reference cannot be considered prior art because it teaches administering leptin and not an antibody that binds human leptin receptor. The instant reference also fails to teach increased bone mass after administering leptin in the patient population.  
	Gromada et al. (US 2017/0101477) teach that antibodies that bind to human LEPR are useful for the treatment of any disease or disorder associated with or mediated by leptin deficiency, leptin resistance, hypoleptinemia, or otherwise treatable by stimulating or activating LEPR signaling or mimicking the natural activity of leptin in vitro or in vivo (paras 0003, 0005 and 0110). The instant reference cannot be considered prior art 
	Simha teaches lipodystrophy is a group of acquired and inherited disorders characterized by selective loss of adipose tissue. Lack of adipose tissue also results in marked hypoleptinemia, and there has recently been much interest in using leptin-replacement therapy to treat the metabolic complications of lipodystrophy. Simha teaches administration of metreleptin, the human recombinant leptin analogue, has been shown in prospective, open-label studies to improve glucose control, dyslipidemia and steatohepatitis. Simha teaches congenital generalized lipodystropy, familial partial lipodystropy and the genetic defects. The instant reference cannot be considered prior art because it teaches administering leptin and not an antibody that binds human leptin receptor. The instant reference also fails to teach increased bone mass after administering leptin in the patient population.  


	

			Conclusion

		No claims are allowed. 
	
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        8/5/21